UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/11/2020
                                                                       :
BING HAN,                                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-9251 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
UNITED STATES CITIZENSHIP AND                                          :
IMMIGRATION SERVICES                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        Plaintiff filed the Complaint in this action on October 7, 2019. Rule 4(m) of the Federal Rules
of Civil Procedure requires that a defendant be served with the Summons and Complaint within 90
days after the Complaint is filed.

       It is hereby ORDERED that Plaintiff advise the Court in writing why Plaintiff failed to serve
the Summons and Complaint within the 90-day period, or, if Plaintiff believes that the Defendant has
been served, when and in what manner such service was made.

        Pursuant to Paragraph 1(H) of the Court’s Individual Practices in Civil Cases (available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman), Plaintiff should do so either by sending a letter in
the mail to the following address:

                                             Pro Se Intake Unit
                          Daniel Patrick Moynihan United States District Courthouse
                                              500 Pearl Street
                                           New York, NY 10007

or by delivering a letter in person to the Pro Se Intake Unit at the following physical address:

                                           Pro Se Intake Unit
                      Thurgood Marshall United States District Courthouse, Room 105
                                            40 Foley Square
                                         New York, NY 10007.

        The letter is due on March 27, 2020. If no letter is submitted, the Court may exercise its
discretion to dismiss the case without prejudice for want of prosecution.


Dated: February 11, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
